DETAILED ACTION
This Office Action is in response to communications made on April 30, 2021 and February 01, 2021. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on April 30, 2021 in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114
Claims 1-2, 5-10 and 13-17 are pending in the application
Claims 1, 7-9 and 15-17 have been amended by the Applicant

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments to the rejections under 35 U.S.C. §103, filed February 01, 2021, have been fully considered.
The Applicant argues on page 11 that “the cited aspects of Lehikoinen and Park do disclose determining the contacts group itself based on identifying a property of content in message(s) between the user and the contacts of the group. However, they fail to provide any teaching or suggestion of determining that content of a new message corresponds to an already determined property of an already determined contacts group, as set forth in the independent claims" as recited by amended claim 1. The examiner agrees.
Upon further consideration of the Applicant’s amendments, a new ground(s) of rejection is made and listed below

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-10 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lehikoinen et al (US Patent Application Pub. No. 2007/0245006 A1) hereinafter Lehikoinen, in view of Park et al (US Patent Publication Pub. No. 2012/0260188 A1) hereinafter Park, in view of Akhtar et al (US Patent Publication Pub. No. 2013/0102290 A1) hereinafter Akhtar, and in further view of Lam et al (US Patent Publication Pub. No. 2009/0100183 A1) hereinafter Lam.
Regarding claims 1, 9 and 17, Lehikoinen teaches: 
A method implemented by one or more processors, comprising: determining, for a user, multiple contacts as members of a contacts group, the multiple contacts of the contacts group determined based on a plurality of past messages that involve the user and the multiple contacts; (see ¶¶ [0001],[0002], Lehikoinen shows a system for use in mobile and other types of devices (implemented by one or more processors) for sending a message from a device to a group of recipients (a contacts group), ¶ [0025],[0027] the system includes a messaging application which allows the user to define the content of a message, and the messaging application then analyses relationships between the definition of the content and contacts, and the contacts may be created automatically based on an interaction history and may also be performed manually by the user (contacts group determined based on a plurality of past messages)
determining a property for the contacts group, wherein the property is in addition to the multiple contacts that are members of the contacts group, and wherein determining the property is based on content of the identified one or more past messages that involve the user and at least one of the members of the contacts group; and (see ¶ [0025], Lehikoinen shows a mechanism to create a recipient group based on characteristics of message content, where the user may define the content determining a property for the contacts group) and contacts such as contacts in the contact list, and selects the relevant contact or contacts as the recipient(s) of the message (the multiple contacts)
subsequent to determining the property for the contacts group and during creation of a new message by the user via a computing device of the user: determining that new message content included by the user in a subject or body of the new message corresponds to the property for the contacts group; (see ¶ [0026], Lehikoinen shows for example, assume a user locates an artwork for sale and finds the artwork attractive and photographs it using the camera, the user has friends who also like art and decides to send the image to them. The user invokes the messaging application, and a blank message is displayed on the display (during creation of a new message), the image is used to insert the message body and the user writes "art" in the subject field (content included by the user in a subject or body), and the messaging application  then searches for relations between the word "art" and contacts in the contact list (corresponds to the property for the contacts group)
providing, for presentation to the user via the computing device, an interface: that identifies one or more of the multiple contacts of the contacts group, (see ¶¶ [0026],[0027], Lehikoinen shows the messaging application finds multiple contacts who have shared similar type of content previously, and suggests these multiple contacts as the message recipients (providing, for presentation to the user via the computing device, an interface that identifies one or more of the multiple contacts) 
that is selectable via the computing device, wherein selection of the interface via the computing device includes one or more of the multiple contacts, of the contacts group, as recipients of the new message (see ¶ [0026], Lehikoinen shows the user then has the option to accept the selected contacts, (selectable via the computing device) or to remove one or more of them and/or to add another recipient of the one or more of the multiple contacts, of the contacts group)
Lehikoinen does not explicitly show:
subsequent to determining the multiple contacts as members of the contacts group:
identifying one or more past messages that involve the user and at least one of the members of the contact group, and
identifying that only a subset of the multiple contacts that are members of the contacts group, are designated as recipients in a To field  of the new message; 
based on both (1) determining that the new message content corresponds to the property for the contacts group and (2) identifying that only the subset of the multiple contacts that are members of the contacts group are designated as recipients in the To field of the new message: 
including individually identifying at least one or more of the multiple contacts, of the contacts group, that are not in the subset designated as recipients in the To field of the new message, 
Park shows:
subsequent to determining the multiple contacts as members of the contacts group: (see ¶ [0003], Park shows a system for identifying one or more potential recipients for a communication the user is presently or currently preparing based upon sender's history e.g. past correspondence with past recipients of the user's communications, and past communications between the user and past recipients and the type of e.g., content of the communication the user is currently preparing, Fig. 5 item 506 and ¶ [0051] shows an example group "Family Picture Group" may be an ad-hoc group that may be created automatically in response to repeated emails that the user sent to a group of recipients and/or emails received by the user that included a group of recipients, and it may be identified that the user frequently correspond with these same two or more recipients when pictures are attached to the email and the term family is included in the email (subsequent to determining the multiple contacts). In 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lehikoinen to incorporate the teaching of Park such that during the creation of the message, the user manually enters a recipient in the “to” field of the message, and the messaging application identifies a remaining subset of recipients group based on the content and an existing group in his/her address book and presents the list of missing recipients to the user. Doing so would avoid users from manually adding recipients since the system would be able to identify and present the missing recipients based on the content and the user's past history of communication with past recipients.
Akhtar shows:
identifying one or more past messages that involve the user and at least one of the members of the contact group,: (see Fig.7 and ¶ [0003-[0006]], Akhtar shows a system which creates different groups of contacts or friends, some overlapping, in which contact lists of different types of friends are created by analyzing the user's communication history associated with emails and multiple communication applications (identifying one or more past messages),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lehikoinen to incorporate the teaching of Akhtar such that that the messaging application analyses relationships between the contacts, and creates different groups of contacts or friends based on an interaction history. Doing so would avoid users from manually adding recipients since the system would be able to identify and present the missing recipients based on the content and the user's past history of communication with past recipients.
Lam shows:
identifying that only a subset of the multiple contacts that are members of the contacts group, are designated as recipients in a To field  of the new message; (see Fig. 1 and ¶ in the To field of the new message) and the system identifies potential missing recipients based on the correlation data, and presents a list of missing recipients (identifying that only a subset)
based on both (1) determining that the new message content corresponds to the property for the contacts group and (2) identifying that only the subset of the multiple contacts that are members of the contacts group are designated as recipients in the To field of the new message (see ¶ [0047], Lam shows keywords can be used for determining measures of correlation, for example, one or more users may be determined to have a higher likelihood of being a recipient of an electronic message when that electronic message includes a particular keyword within a subject field or the body of the message (message content corresponds to the property), Fig. 3 step 305 and ¶ [0049],[0029] shows a user composing a new message and recipients can be added one by one e.g. manually, where a "recipient" can be a user or communication address of a user specified in a "to" field of the message,  Fig. 3 steps 310,315,325 and ¶ [0051],[0052] show the system identifies any potential missing recipients as those users that have a measure of correlation to one or more recipients of the electronic message that exceeds a threshold, and the list of the potentially missing recipients is presented to the sender of the electronic message (identifying that only the subset of the multiple contacts, of the contacts group, are designated as recipients in the To field)
including individually identifying at least one or more of the multiple contacts, of the contacts group, that are not in the subset designated as recipients in the To field of the new message (see Fig. 3 step 335 and ¶ [0053], Lam shows a determination can be made whether one or more recipients were excluded from the electronic message (that are not in the subset designated as recipients)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lehikoinen to incorporate the teaching of Lam such that 

Regarding claims 2 and 10, Lehikoinen modified by Park, Akhtar and Lam teaches the method and system of claims 1 and 9. 
Lehikoine shows:
The method of claim 1, wherein the one or more of the multiple contacts identified in the interface exclude those included in the subset (see ¶¶ [0026],[0027], Lehikoinen shows the user can add another recipient who is not part of the contacts selected by the messaging application, and the contact definition may also be performed manually by the user (the one or more of the multiple contacts identified in the interface exclude those included in the subset).

Regarding claims 5 and 13, Lehikoinen modified by Park, Akhtar and Lam teaches the method and system of claims 1 and 9 
Lehikoine shows:
The method of claim 1, further comprising: including the one or more of the multiple contacts as recipients of the new message in response to a selection of the interface (see ¶ [0029], Lehikoinen shows generating the message recipient fields automatically for the user (in response to a selection of the interface).

Regarding claims 6 and 14, Lehikoinen modified by Park, Akhtar and Lam teaches the method and system of claims 1 and 9 
Lehikoine shows:
The method of claim 1, wherein the new message content includes one or more terms in the body of the new message (see ¶ [0028], Lehikoinen shows with regard to definition of content includes one or more terms in the body).

Regarding claims 7 and 15, Lehikoinen modified by Park, Akhtar and Lam teaches the method and system of claims 1 and 9 
Lehikoine shows:
The method of claim 1, wherein the content based on which the property for the contacts group is determined includes one or more terms that occur in the identified one or more  past messages (see ¶ [0028], Lehikoinen shows with regard to definition of content, this may be accomplished using, for example, an active subject field, a message body search and an analysis of relations between the content and contacts, ¶ [0019] shows the device stores a data structure that is descriptive of a message contact list including records of messages sent and received by the device (one or more terms that occur in the identified one or more  past messages).

Regarding claims 8 and 16, Lehikoinen modified by Park, Akhtar and Lam teaches the method and system of claims 7 and 15 
Lehikoine shows:
The method of claim 7, wherein the content is utilized in determining the property for the contacts group based on its occurrence in the subject or the body of the one or more  past messages (see ¶ [0028], Lehikoinen shows with regard to definition of content, this may be accomplished using, for example, an active subject field, a message body search and an analysis of relations between the content and contacts (occurrence in the subject or the body).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJAN PANT whose telephone number is (571)270-5946.  The examiner can normally be reached on IFW.
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                        
/RANJAN PANT/
Examiner
Art Unit 2458
/RP/ 



/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458